


Exhibit 10.9(a)


SUPPLEMENTAL INDENTURE
THIS SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of January
26, 2012, is made by and among Charter Communications Operating, LLC, a Delaware
limited liability company (“CCO”) and Charter Communications Operating Capital
Corp., a Delaware corporation (collectively with CCO, the “Company”), and
Wilmington Trust Company, as trustee (the “Trustee”).
RECITALS:
WHEREAS, the Company and the Trustee are parties to an Indenture dated as of
April 27, 2004, as amended or supplemented from time to time (the “Indenture”).
WHEREAS, pursuant to the Indenture, the Company issued and the Trustee
authenticated and delivered an aggregate principal amount of $1,100,000,000 of
the Company's 8.0% Senior Second Lien Notes due 2012 (CUSIP Nos.161175AA2 and
U16109AA5) (the “Notes”), of which $200,799,000 is currently outstanding.
WHEREAS, Section 9.02 of the Indenture provides, among other things, that with
the consent of the holders (the “Holders”) of at least a majority in principal
amount of the Notes then outstanding (the “Requisite Consents”), the Company,
the Guarantors and the Trustee may amend the Indenture or the Notes, subject to
certain exceptions specified in Section 9.02 of the Indenture.
WHEREAS, on January 11, 2012, the Company distributed an Offer to Purchase and
Consent Solicitation Statement (as amended, modified, or supplemented, the
“Offer to Purchase”) to each Holder.
WHEREAS, the Company has obtained the Requisite Consents to amend the Indenture
as set forth in the Offer to Purchase (the “Amendments”).
WHEREAS, this Supplemental Indenture has been duly authorized by all necessary
corporate action on the part of the Company.
WHEREAS, the Company has delivered, or caused to be delivered, to the Trustee an
Officer's Certificate and an Opinion of Counsel meeting the requirements of
Sections 12.04 and 12.05 of the Indenture.
NOW THEREFORE, each party agrees for the benefit of the other parties and for
the equal and ratable benefit of all Holders, as follows:

1

--------------------------------------------------------------------------------




AGREEMENT:
Section 1.Definitions. Capitalized terms used in this Supplemental Indenture and
not otherwise defined herein have the meanings given to them in the Indenture.
Sections 1.01 and 1.02 of the Indenture are hereby amended to delete in their
entirety all terms and their respective definitions for which all references are
eliminated in the Indenture as a result of the amendments set forth in
Section 2.1 below.


Section 2.Amendments.


2.1    Amendment of Certain Sections of the Indenture. The Indenture is hereby
amended by deleting the following sections of the Indenture and all references
thereto in the Indenture in their entirety:


(a)Section 4.03    Reports.


(b)Section 4.05    Taxes.


(c)Section 4.06    Stay, Extension and Usury Laws.


(d)Section 4.07    Restricted Payments.


(e)Section 4.08    Investments.


(f)Section 4.09    Dividend and Other Payment Restrictions Affecting
Subsidiaries


(g)Section 4.10    Incurrence of Indebtedness and Issuance of Preferred Stock.


(h)Section 4.11    Limitation on Asset Sales.


(i)Section 4.12    Sale and Leaseback Transactions.


(j)Section 4.13    Transactions with Affiliates.


(k)Section 4.14    Liens.


(l)Section 4.15    Existence.


(m)Section 4.16    Repurchase at the Option of Holders upon a Change of Control.


(n)Section 4.17    Note Guarantees; Security.


(o)Section 4.18    Payments for Consent.


(p)Section 4.19    Suspension of Covenants.


(q)Section 4.20    Potential Future Registration Rights.


(r)clause (D) of Section 5.01    Merger, Consolidation, or Sale of Assets.

2

--------------------------------------------------------------------------------






(s)Section 6.01 (3), (4), (5), (6), (7), (8), (9) and (10)    Events of Default.


Section 3.Miscellaneous.


3.1    Effect of Supplemental Indenture. Upon the execution and delivery of this
Supplemental Indenture by the Company and the Trustee, the Indenture shall be
supplemented in accordance herewith, and this Supplemental Indenture shall form
a part of the Indenture for all purposes, and every Holder holding Notes that
have been heretofore or hereafter authenticated and delivered under the
Indenture shall be bound thereby; provided, however, that Sections 1 and 2.1
hereof shall not become operative unless and until the date (the “Operative
Date”) set forth in a notice from the Company to the Trustee, stating that all
the Notes that were validly tendered and not withdrawn at or prior to the Early
Tender/Consent Date (as defined in the Offer to Purchase) were purchased on the
Early Payment Date (as defined in the Offer to Purchase). In connection with the
execution and delivery of the Supplemental Indenture, the Company shall provide
notice to the Holders pursuant to Section 9.02 of the Indenture. Notwithstanding
anything to the contrary herein, this Supplemental Indenture shall only
supplement the Indenture with respect to the Notes.


3.2    Indenture Remains in Full Force and Effect. Except as supplemented
hereby, all provisions of the Indenture shall remain in full force and effect.


3.3    Indenture and Supplemental Indenture Construed Together. This
Supplemental Indenture is an indenture supplemental to and in implementation of
the Indenture, and the Indenture and this Supplemental Indenture shall
henceforth be read and construed together.


3.4    Confirmation and Preservation of the Indenture. The Indenture as
supplemented by this Supplemental Indenture is in all respects confirmed and
preserved.


3.5    Conflict with Trust Indenture Act. If any provision of this Supplemental
Indenture limits, qualifies, or conflicts with any provision of the Trust
Indenture Act of 1939, as amended (the “Act”), that is required under such Act
to be part of and govern any provision of this Supplemental Indenture, the
provision of such Act shall control. If any provision of this Supplemental
Indenture modifies or excludes any provision of the Act that may be so modified
or excluded, the provisions of the Act shall be deemed to apply to the Indenture
as so modified or to be excluded by this Supplemental Indenture, as the case may
be.


3.6    Trustee Not Responsible for Recitals. The recitals contained herein shall
be taken as the statements of the Company and the Trustee assumes no
responsibility for their correctness. The Trustee makes no representation as to
the validity or adequacy of this Supplemental Indenture.


3.7    Certain Duties and Responsibilities of the Trustee. In entering into this
Supplemental Indenture, the Trustee shall be entitled to the benefit of every
provision of the Indenture relating to the conduct or affecting the liability of
or affording protection to the Trustee, whether or not elsewhere herein so
provided, including specifically the Trustee's rights to indemnification
contained in Section 7.07 of the Indenture.


3.8    Separability Clause. In case any provision of this Supplemental Indenture
shall be invalid, illegal, or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

3

--------------------------------------------------------------------------------






3.9    Effect of Headings. The Section and Subsection headings herein are for
convenience only and shall not affect the construction hereof.


3.10    Benefits of Supplemental Indenture. Nothing in this Supplemental
Indenture, the Indenture, or the Notes, express or implied, shall give to any
Person, other than the parties hereto and thereto and their successors hereunder
and thereunder, and the Holders, any benefit of any legal or equitable right,
remedy, or claim under the Indenture, this Supplemental Indenture, or the Notes.


3.11    Successors and Assigns. All covenants and agreements in this
Supplemental Indenture by the Company shall bind its successors and permitted
assigns, whether so expressed or not.


3.12    Governing Law. THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN
AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT TO THE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES
HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENTAL
INDENTURE.


3.13    Counterparts. This Supplemental Indenture may be executed in
counterparts (including by means of facsimile signature pages), each of which
shall be an original, but all such counterparts shall together constitute one
and the same instrument.


[Remainder of Page Blank - Signature Pages Follow]

4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date and the year first written above.




CHARTER COMMUNICATIONS OPERATING, LLC,
as an Issuer




By: /s/ Matt L. Derdeyn
Name: Matt L. Derdeyn
Title: Senior Vice President - Finance and Planning




CHARTER COMMUNICATIONS OPERATING CAPITAL CORP., as an Issuer




By: /s/ Matt L. Derdeyn
Name: Matt L. Derdeyn
Title: Senior Vice President - Finance and Planning




WILMINGTON TRUST COMPANY, as Trustee




By: /s/ Geoffrey J. Lewis
Name: Geoffrey J. Lewis
Title: Assistant Vice President





5